Citation Nr: 1038519	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The Veteran's skin cancer was not shown in service or for many 
years thereafter, and there is no competent evidence suggesting 
that the Veteran's current skin cancer is related to his active 
service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active service, 
nor may such be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1116, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. 38 C.F.R. § 
3.159(b) (2009).  The requirements apply to all five elements of 
a service connection claim:  veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2006 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This March 2006 letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's service 
treatment records and VA treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing argument.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service. 38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service, even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A 
veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service-connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current skin cancer is a result of 
his exposure to Agent Orange during his service in the Republic 
of Vietnam.  The Veteran's DD Form 214 confirms that he served in 
Vietnam from July 1969 to July 1970.

At the Veteran's May 1968 pre-induction examination, he denied 
having any skin problems.  His service treatment records are 
negative for any complaints, findings, or treatment concerning 
his skin. 

VA treatment records show that the Veteran's first complaint of 
skin irritation and discoloration was in February 2006.  The 
Veteran was referred by his primary care physician for evaluation 
of lesions on his scalp and face.  The Veteran reported that a 
spot on the tip of his nose had been present for just over one 
year.  The Veteran further stated that he used to have red hair 
and freckles and has spent a great deal of time in the sun.  A 
spot on the Veteran's upper right thigh was further noted.  The 
Veteran reported that the spot had been there for as long as he 
could remember, and that it did not begin changing in coloration 
until sometime in the past year.  The Veteran further reported 
that his father had skin cancer but was unable to remember what 
type.  The Veteran was diagnosed with basal cell carcinoma 
exhibiting aggressive growth patterns.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, the Board notes that basal cell 
carcinoma is not a disability that is recognized as being related 
to Agent Orange, and therefore it is not subject to presumptive 
service connection on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  Accordingly, even though the Veteran's service in the 
Republic of Vietnam during the Vietnam era has been confirmed, 
service connection for his current skin cancer on a presumptive 
basis as a result of herbicide exposure is not warranted, as such 
disorder is not presumed to be related to Agent Orange.  See id.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not preclude an 
evaluation as to whether he is entitled to service connection on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case, the Veteran has not alleged that he has suffered 
from skin disorders continually from his military service to the 
present.  Rather, the Veteran reported that the changes he 
experienced that caused him to seek medical treatment began 
approximately one year prior to his February 2006 VA treatment.  
Furthermore, there is no competent and probative medical evidence 
indicating that the Veteran's current skin cancer is related to 
or occurred in service. 

To the extent that the Veteran himself believes that there is a 
medical nexus between his skin cancer and his military service, 
it is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the etiology of skin 
cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  Thus, his belief as to a relationship between skin 
cancer and herbicide exposure is not competent evidence upon 
which service connection can be established.

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no evidence of skin cancer or skin 
growths in service or for many years after the Veteran's 
discharge from service.  Moreover, skin cancer is not a condition 
which is presumed to be related to Agent Orange exposure.  
Finally, the record does not contain any competent evidence to 
suggest a possible association between skin cancer and his 
military service.  Under these circumstances, there is no duty to 
provide a medical examination or to obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's current skin cancer arose many years 
after discharge from service and is not presumed to be due to 
Agent Orange exposure.  In addition, there is no competent 
evidence suggesting that the disorder is related to his military 
service.  Accordingly, service connection for skin cancer is not 
warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for skin cancer, to include as 
a result of exposure to herbicides, is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


